Title: To George Washington from William Livingston, 28 January 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Borden Town 28 Jany 1781
                        
                        I have just been honoured with your Excellency’s favour of the 23d instant, & am greatly mortified at
                            the defection of the Jersey Line. I should immediately have given orders agreeably to your Excellency’s request, had I not
                            at the same time receiv’d Intelligence of their being returned to their duty.
                        I am very apprehensive that the army will suffer for the want of supplies as much this winter as they did the
                            last, & perhaps not bear it with equal good humour. But the want of money to procure them, is not to be cured by
                            any other device in the power of human Invention. I am with the greatest Esteem Dear Sir your most humble St
                        
                            Wil: Livingston
                        
                    